724 S.E.2d 916 (2012)
Neil ALLRAN, Terry Spoerle, Leslie Dale, et al.
v.
WELLS FARGO, Robinson, Bradshaw & Hinson, P.A., Louis A. Bledsoe, III, and Adam Karl Doerr.
No. 114A12.
Supreme Court of North Carolina.
April 12, 2012.
Hugh W. Johnston, Gastonia, for Allran, Neil, et al.
Martin L. Brackett, Jr., Charlotte, for Wells Fargo, et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 14th of March 2012 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 12th of April 2012."
Upon consideration of the petition filed by Plaintiffs on the 20th of March 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."